Citation Nr: 1727265	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with limited flexion.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in July 2014 and July 2016 and remanded for additional development.  That development is now complete and the appeal is ready for adjudication.

Finally, in Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU) is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is shown to be fully employed and the Veteran has not argued, nor does the record reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Thus the issue of TDIU is not considered below.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee is characterized by flexion limited to 40 degrees at the worst with consideration of pain, additional loss of function on repetitive use and flare-ups and full extension with consideration of additional functional loss on repetitive use and flare-ups.

2.  The Veteran's left knee laxity is best described as slight throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for initial disability rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2016).

2.  The criteria for initial disability rating in excess of 10 percent for left knee laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

The appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided with VA medical examinations in January 2009, March 2013, September 2014, and August 2016.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  

The Board remanded the issue on appeal in July 2016 in order to obtain VA treatment records from August 2014 and forward, and to obtain a VA examination which considered pain on active and passive range of motion with weight bearing and nonweight bearing in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  Treatment records from August 2014 have been associated with the claims file and the August 2016 examination includes findings consistent with the mandates of Correia.  Thus the mandates of the remand have been met.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist has been met.

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Because the Veteran is challenging the initially assigned disability ratings, the claims have been in continuous appellate status since the original assignments of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45 , 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Analysis

The Veteran's service-connected left knee degenerative joint disease is evaluated as 10 percent disabling under Diagnostic Code 5010, his left knee laxity is evaluated as 10 percent disabling under Diagnostic Code 5257.  The Veteran is in receipt of service connection for degenerative joint disease of the left knee and left knee laxity effective August 16, 2004.  The Veteran asserts that his symptoms warrant ratings in excess of 10 percent for his left knee disabilities.

Of note, in a January 2008 rating decision, the RO granted the Veteran a temporary evaluation of 100 percent for his service-connected left knee laxity, from July 2, 2010 to October 31, 2010, based on convalescence after a surgical procedure.  Thus, he is receiving the maximum benefit for this time period.

Diagnostic Code 5003 requires that degenerative arthritis be rated on the basis of limitation of motion of the specific joint or joints involved.

Diagnostic Code 5003 further provides that, when the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704  (1998)) and 23-97 (62 Fed. Reg. 63,604  (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71 , Plate II.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left knee degenerative joint disease. 

The claims file includes the Veteran's complaints of knee pain, swelling and decreased pain due to arthritis.

During his February 2008 hearing before the Board, the Veteran reported that his knee was progressively worse and stated that he tried not to do a lot of physical work in his job as a state trooper, he stated that he mostly sat behind a desk.

Private treatment notes demonstrate in March 2010 that the Veteran had osteoarthritis with difficulty ambulating up and down stairs and on uneven surfaces.  The Veteran is shown to have undergone a partial medial meniscectomy in July 2010.  A May 2013 statement from private physician Dr. J.C. noted diffuse tenderness with a limp and bursitis which had greater coverage than 10 percent of the Veteran's body.  The Veteran was found in August 2013 by private physician Dr. G.M. to be unable to perform a physical therapy test due to moderate to advanced osteoarthritis.  

In September 2013, the Veteran testified before the Board that he his knee would buckle when trying to go upstairs or walking or standing for extended periods of time.  He stated that he required help or to lean on walls when getting up because his knee would not hold his weight.  The Veteran stated that he was unable to do  a deep knee bend and described using a cane to help him.  The Veteran described significant pain on range of motion testing at the time of his VA examination.  The Veteran stated that he worked in law enforcement and explained that he was formerly in the field but was now a supervisor and had a desk job.  The Veteran stated that he was unable to take performance tests due to his knee.  The Veteran described pain and instability.   

A private examination from Dr. M.C. conducted in December 2014 noted osteoarthritis and flare-ups as well as functional loss and impairments.  Dr. M.C. reported flexion to 110 degrees, and estimated flexion to 90 degrees with flare-ups.  Extension was to 0 degrees.  There was tenderness, pain on movement and disturbance of locomotion following range of motion testing.  The Veteran was reported as limping and having decreased endurance in the left knee.  There was no recurrent subluxation and slight lateral instability in the left knee.  There was mild effusion on occasion after excessive use.  Imaging studies were found to demonstrate degenerative or traumatic arthritis.  It was noted that the Veteran's left knee condition impacted his ability to perform any time of occupational task in that recurrent pain may cause the Veteran to be unable to walk or stand for extended periods of time.

In a March 2015 report from Dr. M.C., range of motion testing demonstrated 60 degrees of flexion and extension to 0 degrees.  Repetitive tests were not performed.  There was pain with range of motion and weight bearing and non weight bearing.  There was less movement, pain, swelling, instability of station and interference with standing noted.  It was reported that the Veteran was found to have ankylosis at an angle of 60 degrees.  There was moderate recurrent subluxation and moderate lateral instability described as well as recurrent effusion.  It was noted that the Veteran's functional impact included difficulty walking, running, going up and downstairs, squatting and pivoting.  

The Veteran's January 2009, March 2013, September 2014, and August 2016 VA examinations note pain, effusion and tenderness.  Flexion is shown to be to 110 degrees in January 2009, 50 degrees in March 2013, 40 degrees in September 2014 and 90 degrees in August 2016.  Functional impairment included less movement than normal, weakened movement and pain on movement as well as instability of station, disturbance of locomotion and interference with sitting, standing and weight bearing.  No ankyloses is found upon any examination.  In fact, following a request in the July 2016 remand to specifically address ankylosis, the examiner states in his examination remarks that the Veteran does not have ankylosis of the knee joint.  

A 10 percent disability rating is available where there is demonstration of arthritis in a major joint but not compensable limitation of motion.  Here, the evidence demonstrates flexion limited to 40 degrees at worst in September 2014, which would warrant the same, 10 percent, disability rating under Diagnostic Code 5260 for limitation of flexion.  At no time is the Veteran shown to have a compensable limitation of extension.  As such a higher disability rating is not warranted for limitation of range of motion of the left knee. 

Even when considering the Veteran's accounts of pain, the 10 percent rating assigned adequately compensates him for the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.

Upon review of the record, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5257 is not warranted.  In so finding the Board notes that Dr. M.C. found slight instability of the left knee in December 2014, and moderate instability in March 2015.  In addition, the Veteran's left knee was found to be stable with mild laxity in a January 2009 VA examination, there was no lateral instability or subluxation found in the March 2013 VA examination, there was no instability found in September 2014 and there was no subluxation or lateral instability found on examination in August 2016.  

As such, the Board finds that the most probative evidence establishes that the Veteran did not have more than slight instability.  A rating in excess of 10 percent rating under Diagnostic Code 5257 is not warranted.

As for other potentially applicable Diagnostic Codes, while Dr. M.C. is shown to report ankylosis in March 2015, the preponderance of the evidence, to include treatment records and the findings of the August 2016 VA examiner who specified that the Veteran did not have ankylosis of the knee joint suggests that there is no ankylosis of the left knee.  Nor does the evidence demonstrate a dislocated semilunar cartilage, impairment of the tibia or fibula resulting in knee disability due to malunion or nonunion and/or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5258, 5262 and 5263 are not for application. 38 C.F.R. § 4.71a.  Also, in the absence of evidence of a surgically removed meniscus, a separate rating under Diagnostic Code 5259 is not for application.

Extraschedular Consideration

Typically, the Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board must therefore determine whether there is sufficient evidence to warrant referring this case to the Director of the VA Compensation and Pension Service or other appropriate authority for extra-schedular consideration.

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluations for the service-connected disabilities inadequate.  The Veteran's knee disabilities manifest in pain, weakness, limitation of motion and limitation of endurance.  These manifestations are all specifically contemplated by the relevant rating criteria and the schedular criteria are clearly adequate. 

Even if the Board were to find that the schedular criteria were inadequate to evaluate the Veteran's disabilities, extra-schedular referral is still not warranted in this case because Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (holding that an error in the Thun step one analysis is harmless when the Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's left knee disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321 (b)(1).  The Veteran is not shown to have frequent hospitalizations for his knee symptoms and while impairment due to his knee symptoms is shown marked interference with employment, as the Veteran is shown to have a sedentary position, is not.  The Board cannot conclude that his service-connected conditions result in an "exceptional disability picture."

The Board must also consider whether the Veteran's service-connected disabilities in combination render the schedular criteria inadequate given their "collective impact."  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) (holding that the extra-schedular analysis requires consideration of the "collective impact" of a veteran's service-connected conditions when assessing the disability picture and whether the schedular criteria are rendered inadequate).  In this case, there is no competent and credible lay or medical evidence indicating that the Veteran's service-connected disabilities have any collective impact rendering the schedular criteria inadequate.  Each disability affects a different bodily system, and neither the Veteran nor any medical professional has indicated there is some additional disability or impairment resulting from the disabilities in combination. 

The Board therefore finds that the schedular criteria are adequate to evaluate the Veteran's service-connected conditions and referral of the case for extra-schedular condition is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with limited flexion is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee laxity is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


